Citation Nr: 1032339	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  10-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than April 10, 2008 for 
the 10 percent evaluation for residuals of shell fragment wound 
to the occipital region of the skull.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to May 
1954.

This matter comes to the Board of Veterans' Appeals (Board) from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In a February 1957 rating decision, the RO granted entitlement to 
service connection for residuals of shell fragment wound to the 
occipital region of the skull, awarding a noncompensable 
evaluation.  In December 2001, the Veteran filed a request for an 
increased rating for residuals of the shell fragment wound.  The 
RO denied the increased rating claim in a March 2002 decision.  
The Veteran was informed of that determination and his appeal 
rights in a March 2002 letter; he did not appeal the decision and 
it is now final.  38 C.F.R. §§ 20.302, 20.1103.  

In April 2008, the Veteran filed a request for an increased 
rating for residuals of the shell fragment wound; claims for 
service connection for posttraumatic stress disorder (PTSD), 
depression, memory loss, scar, eye condition and right hand 
tremors, all secondary to the service-connected shell fragment 
wound; and claims for service connection for anxiety, right ear 
hearing loss, and tinnitus.  In a November 2008 rating decision, 
the RO increased the disability rating for residuals of the shell 
fragment wound to 10 percent, effective April 10, 2008 (the date 
the claim was filed); granted service connection for PTSD, 
depressive disorder and cognitive disorder, awarding a 50 percent 
evaluation; granted secondary service connection for parkinsonism 
(claimed as right hand tremors), awarding a 30 percent 
evaluation; granted secondary service connection for headaches, 
awarding a 10 percent evaluation; and denied service connection 
for anxiety, bilateral hearing loss, and tinnitus.  In December 
2008, the Veteran filed a notice of disagreement (NOD) with 
respect to the effective date only for residuals of shell 
fragment wound, PTSD, Parkinsonism, and headaches.  In an April 
2010 Form 9, the Veteran limited his appeal to the issue of an 
effective date earlier than April 10, 2008 for the 10 percent 
evaluation for residuals of shell fragment wound to the occipital 
region of the skull. 

The Veteran's November 2009 claim for a total disability rating 
based on individual unemployability (TDIU) was rendered moot by 
the RO's March 2010 rating decision, which increased the 
disability evaluation for PTSD to 100 percent, effective 
September 29, 2009.

It appears that the Veteran's representative is alleging 
clear and unmistakable error (CUE) in the 1957 decision.  
See June 2010 Statement of Accredited Representative.  The 
issue of CUE has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  In addition, the issues of 
entitlement to secondary service connection for an eye 
condition (see April 2008 Form 21-4138) and dizziness (see 
VA treatment records) have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In March 2002, the RO denied an increased rating claim for 
residuals of shell fragment wound to the occipital region of the 
skull.  The Veteran did not appeal and that decision is now 
final.

2.  On April 2008, VA received the Veteran's increased rating 
claim for residuals of shell fragment wound to the occipital 
region of the skull.  There is no medical evidence or informal 
communication between the last final decision in March 2002 and 
the April 10, 2008 claim noting any treatment for residuals of 
the shell fragment wound or any desire to seek an increased 
rating for this disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 10, 2008 
for the assignment of a 10 percent disability rating for 
residuals of shell fragment wound to the occipital region of the 
skull are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1(p),(r), 3.400, 3.152, 3.155, 3.157 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a November 2008 rating decision, the RO increased the rating 
for residuals of shell fragment wound to the occipital region of 
the skull to 10 percent, effective April 10, 2008.  The Veteran 
filed an NOD with this decision in December 2008 taking issue 
with the effective date assigned.  The RO provided the appellant 
pre-adjudication notice by letter dated in May 2008, which 
addressed the criteria for assigning effective dates for VA 
benefits and disability ratings.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, VA treatment records, 
assisted the Veteran in obtaining evidence, afforded the Veteran 
a physical examination, obtained a medical opinion as to the 
severity of the residuals of shell fragment wound to the 
occipital region of the skull, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file.

II.  Analysis

In December 2001, the Veteran filed a claim for an increased 
rating for residuals of shell fragment wound to the occipital 
region of the skull.  The RO denied the claim in a March 2002 
rating decision.  The Veteran did not file a notice of appeal; 
thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103.  

In April 2008, the Veteran filed another increased rating claim 
for residuals of shell fragment wound to the occipital region of 
the skull.  In November 2008, the RO increased the disability 
rating to 10 percent, effective April 10, 2008.  The Veteran 
filed an NOD with this decision in November 2008, taking issue 
with the effective date assigned.  The Veteran maintains that the 
effective date for the rating assigned should be prior to April 
10, 2008; specifically December 2001, the date he filed his 
previous claim for an increased rating.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claimed reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 C.F.R. § 
3.152.  The term "claim" or "application" means a formal or 
informal communication in writing requesting a  determination of 
entitlement or evidencing a belief of entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date 
on which a claim, information or evidence was received by VA.  38 
C.F.R. § 3.1(r).  An informal claim is any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant 
which may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 3.157.  
Once a formal claim for compensation has been allowed, receipt of 
a report of examination by VA, or evidence from a private 
physician, will be accepted as an informal claim for benefits.  
In the case of examination by VA, the date of examination will be 
accepted as the date of receipt of a claim.  The provisions of 
the preceding sentence apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination.  In the case of evidence from a 
private physician, the date of receipt of such evidence by VA 
will be accepted as the date of the claim.  Id.

The RO denied an increased rating claim for residuals of shell 
fragment wound to the occipital region of the skull in March 
2002.  The March 2002 notice letter was mailed to the Veteran's 
address of record and was not returned as undeliverable. 
The Veteran did not file a notice of disagreement with this 
decision; thus it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.

On April 10, 2008, VA received another increased rating claim for 
residuals of shell fragment wound to the occipital region of the 
skull.  The Veteran requested "the status of my original claim 
filed . . . on or about December 11, 2001."  There is no medical 
evidence or informal communication between the last final 
decision in March 2002 and the April 10, 2008 claim noting any 
treatment for residuals of shell fragment wound to the occipital 
region of the skull or any desire to seek an increased rating for 
this disability.

Thus, April 10, 2008 is the proper effective date for the 
assignment of a 10 percent rating for residuals of shell fragment 
wound to the occipital region of the skull.  The preponderance of 
the evidence is against the claim for an earlier effective date; 
there is no doubt to be resolved; and an earlier effective date 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Entitlement to an effective date earlier than April 10, 2008 for 
the assignment of a 10 percent evaluation for residuals of shell 
fragment wound to the occipital region of the skull is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


